DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first region and a second region [both in claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is not structural relationship between a first sensor and the other item in the claim. Since claims 2-11 depend from claim 1, they are also rejected for the above reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub No. 2019/0250209).

    PNG
    media_image1.png
    339
    319
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    478
    media_image2.png
    Greyscale

Regarding claims 1-5, 8-15, 17-22 and 24-29, Lee et al disclose [see Fig. 1 above] a system-on-a-chip (SoC) (system-on-chip SoC 1) configured for monitoring characteristics, comprising: a first scan chain section (scan chain block 200)  including a first group of logic gates (IP blocks) located within a first region of the SoC (1) [see paragraphs [0007]-[0009] and [0033] for details]; a first clock gate (clock generator 1221 [which is located in pattern generating circuit 120 of sensing circuit 100]) configurable to provide a clock signal to the first group of logic gates(IP blocks), wherein the first clock gate (1221) is associated with the first region [see paragraphs [0007]-[0009] and [0137]-[0140] for details]; a test data input (pattern generating circuit 120 [which is located in sensing circuit 100]) connection configured to input test data to the first scan chain section (200) [see paragraphs [0007]-[0009] and [0054]-[0056] for details]; and a first sensor (sensing circuit 100) configured to measure the characteristics at a second region of the SoC (1) [see paragraphs [0006]-[0009] and [0039]-[0040] for details].
Regarding claim 2, Lee et al disclose a second scan chain section (scan chain block 202) [see Fig. 18] including a second group of logic gates (IP block) located within the second region of the SoC (1); a second clock gate (clock generator 1221 [which is located in pattern generating circuit 120 of sensing circuit 100]) configurable to provide the clock signal to the second group of logic gates (IP block), wherein the second clock gate is associated with the second
region; a second sensor (sensing circuit 100) configured to measure the characteristics at the first region of the SoC (1); and a clock gate controller (pattern circuit 120) configured to control the first clock gate (1221) to provide the clock signal to the first group of logic gates (IP block) while controlling the second clock gate (1221) to gate the clock signal from the second group of logic gates (IP block), and to control the second clock gate to provide the clock signal to the second group of logic gates while controlling the first clock gate to gate the clock signal from the first group of logic gates, wherein the test data input connection is configured to input the test data to the second scan chain section, wherein the first sensor is configured to measure the characteristics at the second region in response to the clock signal provided to the first group of logic gates, and wherein the second sensor is configured to measure the characteristics at the first region in response to the clock signal provided to the second group of
logic gates.
Regarding claim 3, Lee et al disclose wherein the first and second sensors (100) are temperature sensors and the characteristics are temperatures of the respective region [see paragraphs [0039]-[0040] for details].
Regarding claim 4, Lee et al disclose wherein the first and second sensors (100) are voltage sensors and the characteristics are voltages in the respective region[see paragraphs [0039]-[0040] for details].
Regarding claim 5, Lee et al disclose wherein the SoC  (1) is configured to: compare [via comparator 133] characteristics measurements by the first and second sensors (100) to a 
Regarding claim 8, Lee et al disclose [see Fig. 4] wherein logic gates (IP block) of the first group of logic gates are serially connected, wherein logic gates (IP block) of the second group of logic gates are serially connected, and wherein the test data is input into the first and second
scan chain sections (200 and 202) by serially shifting the test data through the first and second
groups of logic gates [see paragraphs [0054]-[0060] for details].
Regarding claim 9, Lee et al disclose a pattern generator (pattern generator circuit 120) coupled to the test data input connection and configured to generate the test data input to the first and second scan chain sections (200 and 202).
Regarding claim 10, Lee et al disclose wherein the clock gate controller is provided a high-speed clock or a turbo-shifted clock [see paragraphs [0137]-[0140] for details].
Regarding claim 11, Lee et al disclose wherein the first region and the second region are
logically arranged in a grid configuration with a plurality of scan chain sections (200 and 202)
corresponding to a plurality of regions of the SoC (1) [see Fig. 18].
Regarding claim 12, Lee et al disclose a method for monitoring characteristics of a system-on-a-chip (SoC) (SoC 1), comprising: inputting, from a test data input (pattern generating circuit 120 [which is located in sensing circuit 100]) connection, test data to a first scan chain section (scan chain block 200)  including a first group of logic gates (IP blocks) located within a first region of the SoC (1) [see paragraphs [0007]-[0009] and [0033] for details]; providing, from a first clock gate (1221) is associated with the first region [see paragraphs 
Regarding claim 13, Lee et al disclose configuring, via a clock gate controller (pattern circuit 120), the first clock gate (1221) to provide the clock signal to the first group of logic gates (IP block); configuring, via the clock gate controller (120), a second clock gate (1221) associated with the second region of the SoC (1) to gate the clock signal from a second group of
logic gates (IP block) in response to configuring the first clock gate to provide the clock
signal to the first group of logic gates (IP block), wherein a second scan chain section (scan chain 202) includes the second group of logic gates (IP block)  located within the second region of the SoC (1); inputting, from the test data input connection (120), the test data to the second
scan chain section (202); configuring, via the clock gate controller (120), the second clock gate to provide the clock signal to the second group of logic gates; configuring, via the clock gate controller, the first clock gate to gate the clock signal from the first group of logic gates in response to configuring the second clock gate to provide the clock signal to the second group of logic gates; providing, from the second clock gate, the clock signal to the second
group of logic gates; and measuring, using a second sensor (100), the characteristics at the first region of the SoC (1) in response to providing the clock signal to the second group of logic
gates.

Regarding claim 15, Lee et al disclose wherein the first and second sensors (100) are voltage sensors and the characteristics are voltages in the respective region[see paragraphs [0039]-[0040] for details].
Regarding claim 17, Lee et al disclose generating, by a pattern generator (pattern generator circuit 120) coupled to the test data input connection, the test data input to the first and second scan chain sections (200 and 202), wherein logic gates of the first group of logic gates are serially connected [see Fig. 4], wherein logic gates of the second group of logic gates are serially connected [see Fig. 4], and wherein the inputting the test data into the first and second scan chain sections (200 and 202) further comprises serially shifting the test data through the first and second groups of logic gates (IP blocks).
Regarding claim 18, Lee et al disclose wherein the clock gate controller is provided a high-speed clock or a turbo-shifted clock [see paragraphs [0137]-[0140] for details].
Regarding claim 19, Lee et al disclose wherein the first region and the second region are logically arranged in a grid configuration with a plurality of scan chain sections (200 and 202) corresponding to a plurality of regions of the SoC (1) [see Fig. 18].
Regarding claim 20, Lee et al disclose [see Fig. 22] a non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a processor (processor 10) of a system-on- a-chip (SoC) (SoC 1) to perform operations for monitoring in-field characteristics comprising: inputting, from a test data input (pattern 
Regarding claim 21, Lee et al disclose configuring, via a clock gate controller (pattern circuit 120), the first clock gate (1221) to provide the clock signal to the first group of logic gates (IP block); configuring, via the clock gate controller (120), a second clock gate (1221) associated with the second region of the SoC (1) to gate the clock signal from a second group of
logic gates (IP block) in response to configuring the first clock gate to provide the clock
signal to the first group of logic gates (IP block), wherein a second scan chain section (scan chain 202) includes the second group of logic gates (IP block)  located within the second region of the SoC (1); inputting, from the test data input connection (120), the test data to the second
scan chain section (202); configuring, via the clock gate controller (120), the second clock gate to provide the clock signal to the second group of logic gates; configuring, via the clock gate controller, the first clock gate to gate the clock signal from the first group of logic gates in response to configuring the second clock gate to provide the clock signal to the second group of logic gates; providing, from the second clock gate, the clock signal to the second

gates.
Regarding claim 22, Lee et al disclose wherein the first and second sensors (100) are temperature sensors and the characteristics are temperatures of the respective region [see paragraphs [0039]-[0040] for details] and voltage sensors and the characteristics are voltages in the respective region[see paragraphs [0039]-[0040] for details].
Regarding claim 24, Lee et al disclose generating, by a pattern generator (pattern generator circuit 120) coupled to the test data input connection, the test data input to the first and second scan chain sections (200 and 202), wherein logic gates of the first group of logic gates are serially connected [see Fig. 4], wherein logic gates of the second group of logic gates are serially connected [see Fig. 4], and wherein the inputting the test data into the first and second scan chain sections (200 and 202) further comprises serially shifting the test data through the first and second groups of logic gates (IP blocks).
Regarding claim 25, Lee et al disclose wherein the clock gate controller is provided a high-speed clock or a turbo-shifted clock [see paragraphs [0137]-[0140] for details].
Regarding claim 26, Lee et al disclose wherein the first region and the second region are logically arranged in a grid configuration with a plurality of scan chain sections (200 and 202) corresponding to a plurality of regions of the SoC (1) [see Fig. 18].
Regarding claim 27, Lee et al disclose [see Fig. 1 above] a system-on-a-chip (SoC) (SoC 1), comprising: means for inputting, from a test data input (pattern generating circuit 120 [which is located in sensing circuit 100]) connection, test data to a first scan chain section (scan chain 
Regarding claim 28, Lee et al disclose means for configuring, via a clock gate controller (pattern circuit 120), the first clock gate (1221) to provide the clock signal to the first group of logic gates (IP block); means for configuring, via the clock gate controller (120), a second clock gate (1221) associated with the second region of the SoC (1) to gate the clock signal from a second group of logic gates (IP block) in response to configuring the first clock gate to provide the clock signal to the first group of logic gates (IP block), wherein a second scan chain section (scan chain 202) includes the second group of logic gates (IP block)  located within the second region of the SoC (1); means for inputting, from the test data input connection (120), the test data to the second scan chain section (202); means for configuring, via the clock gate controller (120), the second clock gate to provide the clock signal to the second group of logic gates; means for configuring, via the clock gate controller, the first clock gate to gate the clock signal from the first group of logic gates in response to configuring the second clock gate to provide the clock signal to the second group of logic gates; means for providing, from the second clock gate, the clock signal to the second group of logic gates; and means for measuring, using a 
Regarding claim 29, Lee et al disclose wherein the first and second sensors (100) are temperature sensors and the characteristics are temperatures of the respective region [see paragraphs [0039]-[0040] for details] and voltage sensors and the characteristics are voltages in the respective region[see paragraphs [0039]-[0040] for details].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 16, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0250209) in view of Pilling (US 2006/0190785).
Further, Pilling teaches that the addition of indication error is advantageous because there is a need for device parameter measurements that can test parameters associated with an integrated circuit before and after processes such as "burn-in" or chip packaging. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Lee et al by adding indication error as taught by Pilling in order to have a device parameter measurements .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jain et al (US Pub No. 2020/0019477) - a system has an integrated circuit (IC) device, the IC device includes a first processing unit having a first functional block that has a diversifiable sub-circuit and a result output, a second processing unit having a second functional block substantially identical to the first functional block that includes a corresponding diversifiable sub-circuit and a corresponding result output.
	Zhou et al (US Patent No. 10,012,691) - Various additional and alternative aspects are described herein. In some aspects, the present disclosure provides a method of testing a system-on-chip (SoC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858